Citation Nr: 1208132	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-34 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1970 to February 1972, from January 1996 to July 1996, from January 1999 to May 1999, and from February 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In September 2011, the Board remanded this issue to obtain additional treatment records and to afford the Veteran a VA examination.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2011, new evidence in the form of a statement from the Veteran, which relates to the issue on appeal, was received.  The Veteran specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2011).  

FINDING OF FACT

Audiometric testing done for VA compensation purposes reveals no worse than Level I hearing acuity in the Veteran's right ear and Level III hearing acuity in his left ear; audiometric testing with unspecified speech audiometry reveals no worse than Level II hearing acuity in the Veteran's right ear and Level IV hearing acuity in his left ear.

CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85 Diagnostic Code (DC) 6100 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the claim for a higher disability rating is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the December 2006 rating decision, the RO issued a letter in October 2005 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Also, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and also secured examinations in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

Pertinent VA examinations/opinions with respect to the issue on appeal were obtained in November 2006 and November 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations/opinions obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  VA has met its duty to assist the Veteran with respect to obtaining a VA examination concerning the issue (adjudicated herein) of entitlement to an initial compensable rating for bilateral hearing loss.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Thus, the Board will evaluate the bilateral hearing loss issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that a staged rating is not warranted.  

The Veteran contends that he is entitled to an initial compensable rating from October 28, 2004, for his bilateral hearing loss due to the severity of his symptomatology.  The pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the relevant symptoms.

Defective hearing is rated in accordance with the criteria set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the Veteran's bilateral hearing loss, the Board notes that hearing loss evaluations are determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings range from zero to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85.  When an examiner certifies that use of the speech discrimination test is not appropriate because of, for example, inconsistent speech discrimination scores, the degree of disability is to be based only on pure tone threshold averages utilizing Table VIA, Numeric Designation of Hearing Impairment Based Only on Pure tone Threshold Average.  38 C.F.R. § 4.85(c).

The Board must also consider the provisions of 38 C.F.R. § 4.86, which offers the possibility of a higher evaluation when exceptional patterns of hearing loss are present.  Exceptional patterns are those where the pure tone thresholds at each of the four evaluated frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the pure tone threshold at 1000 Hertz is 30 decibels or less and the pure tone threshold at 2000 Hertz is 70 decibels or more.  
The Board observes that the Veteran's STRs include an audiometric evaluation in July 2004, a few months prior to his discharge in October 2004.  However, the results of that evaluation only include the Veteran's pure tone thresholds and do not include the results of speech audiometry testing.  Therefore, that evaluation is not sufficient for rating purposes and will not be reported.  38 C.F.R. § 4.85(a) (2011).  

A post-service audiometric evaluation in August 2005 (not performed for compensation purposes) revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
50
55
65
LEFT
20
40
60
65
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 76 percent in the left ear.  The Board observes that the record does not indicate whether the speech audiometry results were in accordance with the Maryland CNC test.  However, if they were, pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his pure tone threshold average and speech discrimination score received a numeric designation of Level II.  Turning to the Veteran's left ear, the foregoing pure tone threshold average and speech discrimination score received a numeric designation of Level IV.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a noncompensable rating under DC 6100.  Therefore, a compensable rating is not warranted based on these results.  

The Veteran was afforded a VA audiological examination in November 2006.  His pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
60
60
LEFT
20
25
60
70
65

Speech audiometry (in accordance with the Maryland CNC test) revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his pure tone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing pure tone threshold average and speech discrimination score also received a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a noncompensable rating under DC 6100.  Therefore, a compensable rating is not warranted based on these results.  

In his October 2007 substantive appeal, the Veteran indicated that he did not dispute the mechanical application of the facts.  However, he believed that the mechanical application of the facts did not accurately represent the severity of his hearing loss disability.  The Veteran indicated that his bilateral hearing loss caused his speech and language skills to lag behind his peers at various academic settings; caused his writing to be shorter and less complex than that of his peers; caused difficulty understanding people when they spoke low and especially when using certain sounds; and caused academic achievements, particularly in regards to reading and mathematical concepts, to take longer for him to comprehend than his peers.  

The Veteran was afforded a second VA audiological examination in November 2011.  His pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
55
55
65
LEFT
5
40
55
65
70

Speech audiometry (in accordance with the Maryland CNC test) revealed speech recognition ability of 96 percent in the right ear and 86 percent in the left ear.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his pure tone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing pure tone threshold average and speech discrimination score received a numeric designation of Level III.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a noncompensable rating under DC 6100.  Therefore, a compensable rating is not warranted based on these results.  

The Veteran reported difficulty hearing students in a classroom setting, when the speaker was not facing him, in soft speech, when the speaker was at a distance, and in the presence of competing background noise.  The Veteran's disability impacted his occupational activities due to hearing difficulty.  The examiner noted that the Veteran was gainfully employed as a school teacher from 1975 to 2004 at which time he retired.  He was then gainfully employed as a military contractor from 2008 to 2010.  Presently, he was gainfully employed with the VA Medical Center (VAMC) in Ann Arbor, Michigan as a driver and gardener.  The Veteran reported that he had not requested or required any special accommodations from his employer to maintain his employment status with regard to his hearing loss.  He did wear hearing aids and reported those instrument to be of significant benefit, although he continued to occasionally miss parts of conversation.  The examiner observed that there is a Federal Motor Carrier Standard that the Veteran has apparently met in order to be employed as a driver with the VAMC.

In a statement received in December 2011, the Veteran indicated that his hearing loss effected his employment as he was unable to understand directions.  It also affected his personal relationships with others that he comes into contact with.  

Here, the Veteran has been awarded a noncompensable rating throughout the pendency of this appeal.  For the reasons set forth above, the evidence does not show that he is entitled to a compensable rating for bilateral hearing loss at any time during the current appeal period based on the standard rating criteria.  38 C.F.R. § 4.85, DC 6100.  Furthermore, none of the audiological tests completed after service have demonstrated an exceptional hearing pattern.  38 C.F.R. § 4.86.  Therefore, his initial rating claim is denied.

The above determination is based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the Veteran did not report any functional impairment at the November 2006 examination.  The Board acknowledges that the November 2011 examiner did discuss the functional effects of the Veteran's bilateral hearing loss disability.  Additionally, in his October 2007 substantive appeal and December 2011, the Veteran discussed reporting the functional effects of his bilateral hearing loss disability.  As the November 2011 examination did describe the functional effects of the Veteran's bilateral hearing loss disability, as the Veteran reported his functional effects in October 2007 and December 2011, and as the Veteran has not demonstrated any prejudice caused by a deficiency in either examination, the Board reiterates that the evidence does not support a finding of a compensable rating at any time since the award of service connection.  The evidence does not show that the Veteran's bilateral hearing loss has resulted in marked interference with employment or activities of daily life.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's bilateral hearing loss warrants a compensable schedular rating at any time during the current appeal period.  The Board finds, therefore, that the evidence of record does not support the criteria required for a compensable schedular rating at any time during the current appeal period.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the bilateral hearing loss has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  
In this regard, the Board notes that it is undisputed that the Veteran's bilateral hearing loss has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. § 4.10.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence of a medical disability, and a made claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected bilateral hearing loss.  Indeed, the Veteran has been shown to be gainfully employed during this appeal.  The issue of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not, therefore, been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


